United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2098
                                   ___________

J. D. Ashley Sr. Family              *
Limited Partnership; Richard         *
H. Ashley; J. D. Ashley, Jr.,        *
                                     *
            Appellants,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Valley Forge Insurance Company;      *
Continental Casualty Company,        * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: October 5, 2010
                                Filed: October 7, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       J.D. Ashley, Sr. Family Limited Partnership, Richard Ashley, and J.D. Ashley,
Jr., appeal from the district court’s1 adverse grant of summary judgment in their
breach-of-contract and tort action. After reviewing the record de novo, see TNT
Speed & Sport Ctr. v. Am. States Ins. Co., 114 F.3d 731, 732 (8th Cir. 1997), we


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
conclude that the district court properly granted summary judgment. Specifically, we
agree with the district court that, based on the allegations in a state court suit brought
against appellants in connection with their conduct towards one of their partners,
appellees had no duty to defend appellants against that lawsuit under the terms of the
insurance policies at issue. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                           -2-